                   Case 19-18472        Doc 90      Filed 09/11/20     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 GREENBELT DIVISION

In re:                                                      Case No. 19-18472-TJC
         MAHMOUD MUSA ABULHAWA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       REBECCA A. HERR, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 06/21/2019.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/07/2020.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                 Case 19-18472        Doc 90      Filed 09/11/20       Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor             $4,410.00
       Less amount refunded to debtor                       $4,085.88

NET RECEIPTS:                                                                                   $324.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                    $324.12
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $324.12

Attorney fees paid and disclosed by debtor:              $3,122.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                              Class   Scheduled      Asserted       Allowed        Paid         Paid
CAPITAL ONE                   Unsecured      4,577.00            NA            NA            0.00       0.00
CAPITAL ONE                   Unsecured         255.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA NA       Unsecured      1,883.00       1,928.74      1,928.74           0.00       0.00
CHASE CARD SERVICES           Unsecured          29.00        408.27        408.27           0.00       0.00
CITIBANK NA                   Unsecured         452.00        471.14        471.14           0.00       0.00
COLONIAL FUNDING NETWORK, INC Unsecured     30,600.00            NA            NA            0.00       0.00
COMCAST                       Unsecured           1.00           NA            NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,211.00         874.53        784.53           0.00       0.00
FORD MOTOR CREDIT COMPANY LL Secured        46,781.00     58,760.95      58,760.95           0.00       0.00
FORD MOTOR CREDIT COMPANY, LL Unsecured            NA     30,200.09      30,200.09           0.00       0.00
JPMORGAN CHASE BANK NA        Secured      548,561.00    541,437.49          41.48           0.00       0.00
KAPITUS SERVICING, INC.       Unsecured            NA     44,155.18      44,155.18           0.00       0.00
LINCOLN AUTOMOTIVE FINANCE    Secured        6,849.00            NA            NA            0.00       0.00
LVNV FUNDING LLC              Unsecured            NA       4,219.43      4,219.43           0.00       0.00
NATIONSTAR MORTGAGE LLC, DBA Secured       124,865.00    280,322.36         150.00           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP Secured         3,000.00            NA            NA            0.00       0.00
RUSHMORE LOAN MANAGEMENT SE Secured         10,733.00       9,056.44      9,056.44           0.00       0.00
SANDY SPRING NATIONAL BANK    Unsecured      1,571.00            NA            NA            0.00       0.00
SANDY SPRING NATIONAL BANK    Secured       64,183.00            NA            NA            0.00       0.00
SANDY SPRING NATIONAL BANK    Secured        2,699.00            NA       2,699.00           0.00       0.00
SYNCB/SAMS CLUB               Unsecured      9,303.00            NA            NA            0.00       0.00
SYNCHRONY BANK C/O            Unsecured            NA         186.85        186.85           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                   Case 19-18472         Doc 90      Filed 09/11/20      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                 $9,247.92               $0.00             $0.00
       Debt Secured by Vehicle                           $58,760.95               $0.00             $0.00
       All Other Secured                                  $2,699.00               $0.00             $0.00
 TOTAL SECURED:                                          $70,707.87               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $82,354.23               $0.00             $0.00


Disbursements:

         Expenses of Administration                               $324.12
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $324.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/11/2020                             By:/s/ REBECCA A. HERR
                                                                 Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
